


EXHIBIT 10.110
CONFIDENTIAL TREATMENT:


MICRON TECHNOLOGY, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. MICRON
TECHNOLOGY, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.


    
AMENDED AND RESTATED SUPPLY AGREEMENT
This AMENDED AND RESTATED SUPPLY AGREEMENT (the “Agreement”), is made and
entered into as of this 6th day of April, 2012 (the “Effective Date”), by and
between Intel Corporation, a Delaware corporation (“Intel”), and IM Flash
Technologies, LLC, a Delaware limited liability company (the “Joint Venture
Company”).
RECITALS
A.    Intel and the Joint Venture Company (each, a “Party” and, collectively,
the “Parties”) previously entered into that certain Supply Agreement, dated
January 6, 2006 (the “Original Supply Agreement”), pursuant to which the Joint
Venture Company manufactured NAND Flash Memory Products for Intel.
B.    The Parties desire to amend and restate the Original Supply Agreement to,
among other things, provide for the manufacture of Designated Technology Wafers
by the Joint Venture Company for Intel.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows.
ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth in Exhibit A.
1.2    Certain Interpretive Matters.
(a)    Unless the context requires otherwise, (i) all references to Sections,
Articles, Exhibits or Schedules are to Sections, Articles, Exhibits or Schedules
of or to this Agreement, (ii) each of the Schedules will apply only to the
corresponding Section or subsection of this Agreement, (iii) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with Modified GAAP, (iv) words in the singular include the
plural and vice versa, (v) the term “including” means “including without
limitation,”



Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




and (vi) the terms “herein,” “hereof,” “hereunder” and words of similar import
shall mean references to this Agreement as a whole and not to any individual
Section or portion hereof. All references to $ or dollar amounts will be to
lawful currency of the United States of America. All references to “day” or
“days” will mean calendar days and all references to “quarter(ly)”, “month(ly)”
or “year(ly)” will mean Fiscal Quarter, Fiscal Month or Fiscal Year,
respectively.
(b)    No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting thereof or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement
or such provision.
ARTICLE 2
OBLIGATIONS OF THE JOINT VENTURE COMPANY;
PROCESSES AND CONTROLS
2.1    General Obligations. The Joint Venture Company will (a) supply Product to
Intel in accordance with the purchasing process set forth in Article 4 hereof;
(b) develop the Lehi Fab and operations to meet Capacity according to the
effective Approved Business Plan, the Operating Plan and the obligations set
forth herein, including Sections 2.2, 2.5 and 2.9; and (c) supply Probed Wafers
which meet the Specification(s), Price, Yield, Cycle-Time, and Quality and
Reliability as agreed by the Parties.
2.2    Products to Supply. The Joint Venture Company will manufacture Products
for Intel in accordance with the Operating Plan and applicable Specifications,
developed in response to Intel's Demand Forecast provided to the Joint Venture
Company in accordance with Article 3 below.
2.3    Process and Design Information. Intel agrees to provide to the Joint
Venture Company: (a) such process technology or information as is required to be
disclosed under the Joint Development Program Agreements and the Technology
License Agreement; and (b) design information reasonably required to manufacture
NAND Flash Memory Wafers and Designated Technology Wafers.
2.4    Control; Processes. The Joint Venture Company and Intel will review the
Joint Venture Company's control and process mechanisms, including but not
limited to such mechanisms that are utilized to ensure that all parameters of
the Specification, including the Performance Criteria, are met or exceeded in
the Joint Venture Company's manufacture of Probed Wafers by either the Joint
Venture Company or its approved subcontractor for Intel. The Parties agree to
work together in good faith to define mutually agreeable control and process
mechanisms including the following: ****.
2.5    Equipment, Systems, Materials. Except as provided in other Joint Venture
Documents, the Joint Venture Company shall be responsible for procuring all
manufacturing equipment, tools, automated material handling systems therein and
materials, including Prime Wafers, which are reasonably required for the Joint
Venture Company to achieve the Operating Plan. The Joint Venture Company shall
endeavor to manage the entire supply chain, including equipment, materials,
systems, maintenance and subcontractors and vendors, to create efficiency

2
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




and maximize the Performance Criteria.
2.6    Production Masks. Unless otherwise agreed with Intel, the Joint Venture
Company or its subcontractors will be responsible to obtain, maintain, repair
and replace masks used in the production of Products. Such masks will only be
used in the production of Products for Intel. Production masks will be repaired
and replaced solely at mask operations which have been approved by Intel, which
approval shall not be unreasonably withheld. The Joint Venture Company or its
subcontractors will retain possession, but not ownership of any underlying
copyrights, maskworks, or other intellectual property, of any physical
production masks which the Joint Venture Company has made under this Section
2.6.
2.7    Designation of WIP. The Joint Venture Company will designate the WIP
(other than WIP for Unique Products of Intel) for Intel immediately prior to
Probe Testing. Unique Product of Intel, if any, must be designated for Intel
from Wafer Start at the Lehi Fab or the Joint Venture Company's subcontractor's
facilities.
2.8    Subcontractors. The Joint Venture Company may utilize subcontractors to
perform any portion of the manufacture process in making Products for Intel,
subject to all subcontractors being approved by the Members, which approval
shall not be unreasonably withheld. The Joint Venture Company will ensure that
all contracts with subcontractors will provide the Joint Venture Company with
the same level of access and controls as set forth in the Agreement, including
Sections 2.4, 2.9, 2.10, 2.11, 2.12 and Article 5.
2.9    Staffing. The Joint Venture Company shall adequately staff the Lehi Fab
and ensure that its subcontractors adequately staff their facilities to sustain
and manage production of Product for Intel, including the obligations set forth
in Section 2.1 and meeting scheduled commitments, including the Operating Plan
and the Performance Criteria.
2.10    Business Continuity Plan. The Joint Venture Company will develop a
process (a “Business Continuity Plan”) to recover the production process in the
event of a natural disaster or any other event that disrupts the production
process or the ability of the Joint Venture Company to meet its delivery
commitments to Intel or satisfy customer orders. If requested by Intel, the
Joint Venture Company will review its Business Continuity Plan with Intel,
subject to any confidentiality requirements, and make changes as agreed with the
Members.
2.11    ****. In addition to the quarterly review and monthly report
requirements set forth in Sections 3.2 and 3.3, the Joint Venture Company will
promptly notify Intel of ****.
2.12    Traceability and Data Retention. Intel and the Joint Venture Company
shall review the Joint Venture Company's process traceability system ****. The
Joint Venture Company agrees to maintain such data for a minimum of **** years.
The Joint Venture Company will endeavor to provide Intel ****.
2.13    Additional Customer Requirements. Intel will inform the Joint Venture
Company in writing of any auditable supplier requirements of Intel's customers.
The Parties will work together in good faith to resolve such requests.
2.14    Transfer; Equivalency of Operations. Intel will cooperate in good faith
with the

3
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




Joint Venture Company to transfer Intel's technology to the Joint Venture
Company, if such technology transfer is required under the Joint Venture
Documents. The Joint Venture Company will establish similar baseline Product
performance standards, including form, fit and function, at the Lehi Fab and
subcontracted facilities. Such efforts will include the provision of up to date
equivalent materials (including correlation wafers), data and information.
ARTICLE 3
PLANNING MEETINGS AND FORECASTS;
PERFORMANCE REVIEWS AND REPORTS
3.1    Planning and Forecasting.
(a)    During each Fiscal Month during the Term, Intel will provide the Joint
Venture Company with a written demand forecast of its Probed Wafer needs for the
current Fiscal Quarter plus the next **** Fiscal Quarters (the “Demand
Forecast”). This demand will include desired Probed Wafer breakout by design id
and Process Technology Node. In addition, the Demand Forecast will include the
level of Probe Testing, marking specification, requested delivery date and place
of delivery for the Probed Wafers, which information will be updated by Intel on
a weekly basis as necessary.
(b)    Within a commercially reasonable period of time (or within a time period
mutually agreed by the Parties from time-to-time) following the Joint Venture
Company's actual, direct receipt of each Demand Forecast, the Joint Venture
Company shall furnish Intel with a written response regarding capacity and
indicating what portion or mix of the demand that the Joint Venture Company will
commit to supply. This written response (the “Planning Forecast”) will include:
(i)    ****;
(ii)    ****; and
(iii)    ****.
(c)    Based on the Planning Forecast, the Joint Venture Company shall develop a
proposed Product loading plan for the current Fiscal Quarter plus the next ****
Fiscal Quarters (“Proposed Loading Plan”). The Joint Venture Company shall
provide Intel with the Proposed Loading Plan at least **** Business Days prior
to its review by the Manufacturing Committee.
(d)    The Joint Venture Company will submit the Planning Forecast, Proposed
Loading Plan and other requested information to the Manufacturing Committee for
endorsement. Once endorsed by the Manufacturing Committee, the Proposed Loading
Plan shall become part of the Operating Plan. If the Manufacturing Committee
fails to approve a specific Loading Plan, then, subject to Section 11.4 of the
LLC Operating Agreement, Intel may designate the loading at the Lehi Fab
sufficient to satisfy its purchase obligation set forth in the first sentence of
Section 4.1.
(e)    ****, in coordination with the Joint Venture Company's **** business
plan, Intel will provide the Joint Venture Company with a forecast of its demand
for Probed

4
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




Wafers for the next **** quarters. The Joint Venture Company will provide
feedback on those forecast within a commercially reasonable period of time (or
within a time period mutually agreed by the Parties from time-to-time) following
the Joint Venture Company's **** business plan is approved.
3.2    Performance Reviews and Reports. The Joint Venture Company shall meet
with Intel each quarter to discuss the Performance Criteria and the most recent
monthly report. The monthly report will be distributed to Intel monthly, on a
date to be agreed by the Parties, and will:
(a)    describe ****;
(b)    describe ****;
(c)    describe ****; and
(d)    identify ****.
3.3    Monthly Review. In addition, the Parties shall hold a monthly meeting, on
a date to be agreed by the Parties, with the primary purpose of ****.
ARTICLE 4
PURCHASE AND SALE OF PRODUCTS
4.1    Product Quantity. Intel shall purchase from the Joint Venture Company a
percentage, equal to (a) Intel's Sharing Interest (as the same may change from
time to time), of the Joint Venture Company's output of Probed Wafers that are
NAND Flash Memory Wafers, and (b) Intel's Sharing Interest (as the same may
change from time to time), of the Joint Venture Company's output of Probed
Wafers that are Designated Technology Wafers; provided, however, that the mix of
type of Probed Wafers (i.e., NAND Flash Memory Wafers or Designated Technology
Wafers) Intel shall purchase from the Joint Venture Company pursuant to the
foregoing shall include a percentage, equal to Intel's Sharing Interest, of the
Probed Wafers manufactured utilizing each Process Technology Node then in use at
the Joint Venture Company. If (i) either Member delivers a **** (as defined in
the LLC Operating Agreement) under Section 11.2 of the LLC Operating Agreement
or (ii) Section 11.10(C) of the LLC Operating Agreement is applicable, then the
**** shall be modified as appropriate to ensure the operation of Section
11.2(D)(4), Section 11.2(E)(6) and Section 11.10(C) of the LLC Operating
Agreement, as applicable. The Joint Venture Company shall produce all Products
in accordance with the Operating Plan, developed in response to Intel's Demand
Forecast under Article 3 above. If Intel fails to include in its Demand Forecast
a number of Probed Wafers consistent with the first sentence of this Section 4.1
for any particular Fiscal Month (“Underloading”), then the increased Prices
associated with the Underloading in such Fiscal Month shall be isolated and
charged solely to Intel, which Intel shall remain solely responsible for paying.
Notwithstanding the foregoing, Intel may elect, but is not obligated, to
purchase Probed Wafer in excess of that contemplated by the first sentence of
this Section 4.1 only by mutual agreement of the Members.
4.2    Secondary Silicon. Any Secondary Silicon produced by the Joint Venture
Company or its subcontractors will be provided **** by the Joint Venture Company
to Intel in a

5
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




percentage equal to Intel's Sharing Interest (as the same may change from time
to time). ALL SECONDARY SILICON PROVIDED HEREUNDER IS PROVIDED “AS IS,” “WHERE
IS” WITH ALL FAULTS AND DEFECTS BASIS WITHOUT WARRANTY OF ANY KIND.
4.3    Placement of Purchase Orders. Prior to the commencement of every Fiscal
Quarter, Intel shall place a non-cancelable blanket purchase order in writing
(via e-mail or facsimile transmission) for each Probed Wafer to be supplied by
the Joint Venture Company for the upcoming Fiscal Quarter during the Term (each
such order, a “Purchase Order”), which Purchase Order shall request a quantity
of Probed Wafers that is no less than the quantity set forth in the current
Planning Forecast for such upcoming Fiscal Quarter.
4.4    Shortfall. The Joint Venture Company shall immediately notify Intel in
writing of any inability to meet a Purchase Order commitment to Intel.
4.5    Acceptance of Purchase Order. Each Purchase Order that satisfies the
requirements set forth in Sections 4.3 and 4.6, and is otherwise free of errors,
shall be deemed accepted by the Joint Venture Company upon receipt and shall be
binding on the Parties, to the extent not inconsistent with the Operating Plan.
4.6    Content of Purchase Orders. Each Purchase Order shall specify the
following items:
(a)    purchase Order number;
(b)    description and part number of each different Probed Wafer;
(c)    forecasted quantity of each different design id;
(d)    forecasted unit Price and total forecasted Price for each different
design id, and total forecasted Price for all Probed Wafers ordered; and
(e)    other terms (if any).
4.7    Taxes.
(a)    General. All sales, use and other transfer taxes imposed directly on or
solely as a result of the supplying of Products and the payments therefor
provided herein shall be stated separately on the Joint Venture Company's
invoice, collected from Intel and shall be remitted by the Joint Venture Company
to the appropriate tax authority (“Recoverable Taxes”), unless Intel provides
valid proof of tax exemption prior to the effective date of the transfer of the
Products or otherwise as permitted by law prior to the time the Joint Venture
Company is required to pay such taxes to the appropriate tax authority. When
property is delivered and/or services are provided or the benefit of services
occurs within jurisdictions in which collection and remittance of taxes by Intel
is required by law, the Joint Venture Company shall have sole responsibility for
payment of said taxes to the appropriate tax authorities. In the event such
taxes are Recoverable Taxes and the Joint Venture Company does not collect tax
from Intel or pay such taxes to the appropriate Governmental Entity on a timely
basis, and is subsequently audited by any tax authority, liability of Intel will
be limited to the tax assessment for such Recoverable

6
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




Taxes, with no reimbursement for penalty or interest charges or other amounts
incurred in connection therewith. Notwithstanding anything herein to the
contrary, taxes other than Recoverable Taxes shall not be reimbursed by Intel,
and each Party is responsible for its own respective income taxes (including
franchise and other taxes based on net income or a variation thereof), taxes
based upon gross revenues or receipts, and taxes with respect to general
overhead, including but not limited to business and occupation taxes, and such
taxes shall not be Recoverable Taxes.
(b)    Withholding Taxes. In the event that Intel is prohibited by law from
making payments to the Joint Venture Company unless Intel deducts or withholds
taxes therefrom and remits such taxes to the local taxing jurisdiction, then
Intel shall duly withhold and remit such taxes and shall pay to the Joint
Venture Company the remaining net amount after the taxes have been withheld.
Such taxes shall not be Recoverable Taxes and Intel shall not reimburse the
Joint Venture Company for the amount of such taxes withheld.
4.8    Invoicing; Payment. The Joint Venture Company shall invoice Intel on a
Fiscal Monthly basis for (a) the aggregate Price of the Probed Wafers provided
during the immediately preceding Fiscal Month and (b) Intel's Sharing Interest
(as the same may change from time to time) of all overhead, interest, general
and administrative and other costs (other than such costs that are charged to or
recovered from Intel under that certain Services Agreement among IMFT, Intel and
Micron dated as of September 18, 2009, as amended, including by that certain
First Amendment to Services Agreement (IMFT Services to Intel) among IMFT, Intel
and Micron dated as of the Effective Date). All amounts owed under this
Agreement are stated, calculated and shall be paid in United States Dollars.
Except as otherwise specified in this Agreement, Intel shall pay the Joint
Venture Company for the amounts due, owing, and duly invoiced under this
Agreement within **** days following delivery of an invoice therefor to such
place as the Joint Venture Company may reasonably direct therein.
4.9    Payment to Subcontractors. The Joint Venture Company shall be responsible
for and shall hold Intel harmless for any and all payments to its vendors or
subcontractors utilized in the performance of this Agreement.
4.10    Title and Risk of Loss. Intel shall take title to, and assume risk of
loss with respect to, the Probed Wafers that are exported from the country of
manufacturing using the term **** and for Probed Wafers that are not exported
from the country of manufacturing using the term ****, in each case pursuant to
****.
4.11    Packaging. All shipment packaging of the Products shall be in
conformance with the Specifications, Intel's reasonable instructions, and
general industry standards, and shall be resistant to damage that may occur
during transportation. Marking on the packages shall be made by Joint Venture
Company in accordance with Intel's reasonable instructions.
4.12    Shipment. All Products shall be prepared for shipment in a manner that:
(a) follows good commercial practice; (b) is acceptable to common carriers for
shipment at the lowest rate; and (c) is adequate to ensure safe arrival. The
Joint Venture Company shall mark all containers with necessary lifting,
handling, and shipping information, Purchase Order number, date of shipment, and
the names of Intel and applicable customer. If no instructions are given,

7
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




the Joint Venture Company shall select the most price effective carrier, given
the time constraints known to the Joint Venture Company. At Intel's request, the
Joint Venture will provide drop-shipment of Products to Intel's customers.
4.13    Customs Clearance. Upon Intel's request, the Joint Venture Company will
promptly provide Intel with a statement of origin for all Products and with
applicable customs documentation for Products wholly or partially manufactured
outside of the country of import.
ARTICLE 5
VISITATIONS, AUDITS.
5.1    Visits. The Joint Venture Company will support Intel's reasonable
requests for visits to the Lehi Fab and meetings for the purpose of reviewing
performance of production of Products, including requests for further
information and assistance in troubleshooting performance issues. Such requests
shall be reasonably granted by the Joint Venture Company so long as such visits
and meetings do not unduly interfere with the Joint Venture Company's operations
and business affairs.
5.2    Audit. Intel representatives and key customer representatives, upon
Intel's request, shall be allowed to visit the Lehi Fab during normal working
hours upon reasonable advanced written notice to the Joint Venture Company for
the purposes of monitoring production processes and compliance with any
requirements set forth in this Agreement and the Specifications. Upon completion
of the audit, the Joint Venture Company and Intel will agree to an audit closure
plan, to be documented in the audit report issued by Intel.
5.3    Financial Audit. Intel reserves the right to have the Joint Venture
Company's books and records related to the Pricing hereunder inspected and
audited not more than **** during any Fiscal Year to ensure compliance with
Schedule 4.8 of this Agreement in regards to Pricing. Such audit will be
performed by an independent third party auditor acceptable to both Parties at
Intel's expense. Intel shall provide **** days advance written notice to the
Joint Venture Company of its desire to initiate an audit and the audit shall be
scheduled so that it does not adversely impact or interrupt the Joint Venture
Company's business operations. If the audit reveals any material discrepancies,
the Joint Venture Company or Intel shall reimburse the other, as applicable, for
any material discrepancies within **** days after completion of the audit. The
results of such audit shall be kept confidential by the auditor and only the
discrepancies shall be reported to the Parties, and be limited to discrepancies
identified by the audit. Notwithstanding the foregoing, any auditor reports
shall not disclose any the Joint Venture Company pricing or terms of purchase
for any purchases of materials or equipment hereunder to Intel, absent written
agreement from the Members' respective legal counsel. If any audit reveals a
material discrepancy, Intel may increase the frequency of such audits to ****
for the subsequent **** month period.
5.4    Subcontractor; Vendor Visits. The Joint Venture Company will use
commercially reasonable efforts to ensure that all contracts with vendors and
subcontractors will provide the Joint Venture Company and Intel with the right
to visit and audit rights similar to those set forth in this Article 5.

8
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




ARTICLE 6
WARRANTY; HAZARDOUS MATERIALS; DISCLAIMER
6.1    Product Warranty. The Joint Venture Company makes the following
warranties regarding Probed Wafers furnished hereunder, which warranties shall
survive any delivery, inspection, acceptance, payment, or resale of the Probed
Wafers:
(a)    Probed Wafers conform to all agreed Specifications;
(b)    Probed Wafers are free from defects in materials or workmanship; and
(c)    the Joint Venture Company has the necessary right, title, and interest to
provide Probed Wafers to Intel, and the Probed Wafers will be free of liens and
encumbrances, not including any implied warranty of non-infringement.
6.2    Warranty Claims. Within a period of time, not to exceed the lesser of the
actual warranty period applicable to the end customer for the Product or any
product that contains a Product at issue or eighteen (18) months from the date
of the delivery of the Probed Wafers at issue to Intel (“Warranty Notice
Period”), Intel shall notify the Joint Venture Company if it believes that any
Probed Wafer does not meet the warranty set forth in Section 6.1. Intel shall
return such Probed Wafers or the products that contain the Products from such
Probed Wafers to the Joint Venture Company as directed by the Joint Venture
Company. If a Probed Wafer is determined not to be in compliance with such
warranty, then Intel shall be entitled to return such Probed Wafer or the
products that contain the Products from such Probed Wafers and cause the Joint
Venture Company to replace at the Joint Venture Company's expense or, at Intel's
option, receive a credit or refund of any monies paid to the Joint Venture
Company in respect of such Probed Wafers, save that such credit or refund shall
in no event exceed on a per-unit basis the final price paid for the Probed
Wafers under this Agreement. The basis for such refund or credit shall be the
Price on a per-unit basis in the month in which the returned Probed Wafer was
invoiced to Intel. THE FOREGOING REMEDY IS INTEL'S SOLE AND EXCLUSIVE REMEDY FOR
THE JOINT VENTURE COMPANY'S FAILURE TO MEET ANY WARRANTY OF SECTION 6.1.
6.3    Inspections. Intel may, upon reasonable advance written notice, request
samples of Products (including WIP) during production for purposes of
determining compliance with the requirements and Specification(s) hereunder,
provided that the provision of such samples shall not materially impact the
Joint Venture Company's performance to the Operating Plan or its ability to meet
delivery requirements under any accepted Purchase Order. Any samples provided
hereunder shall be: (i) limited in quantity to the amount reasonably necessary
for the purposes hereunder; (ii) included in the pricing; and (iii) included in
any performance requirements, if any. The Joint Venture Company shall provide
reasonable assistance for the safety and convenience of Intel in obtaining the
samples in such manner as shall not unreasonably hinder or delay the Joint
Venture Company's performance.
6.4    Hazardous Materials.
(a)    If Products provided hereunder include Hazardous Materials as

9
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




determined in accordance with applicable law, the Joint Venture Company
represents and warrants that the Joint Venture Company and the Joint Venture
Company's employees, agents, and subcontractors actually working with such
materials in providing the Products hereunder to Intel shall be trained in
accordance with applicable law regarding the nature of and hazards associated
with the handling, transportation, and use of such Hazardous Materials, as
applicable to the Joint Venture Company.
(b)    To the extent required by applicable law, the Joint Venture Company shall
provide Intel with Material Safety Data Sheets (MSDS) either prior to or
accompanying any delivery of Products to Intel.
6.5    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE 6, THE
JOINT VENTURE COMPANY HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, NON-INFRINGEMENT OR OTHERWISE, WITH RESPECT TO THE PROBED WAFERS
PROVIDED UNDER THIS AGREEMENT. THE WARRANTIES WILL NOT APPLY TO: (i) ANY
WARRANTY CLAIM OR ISSUE, OR DEFECT TO THE EXTENT CAUSED BY TECHNICAL MATERIALS
PROVIDED OR SPECIFIED BY, THROUGH OR ON BEHALF OF THE MEMBERS OR COMMITTEES OF
MEMBERS, INCLUDING BUT NOT LIMITED TO PRODUCT DESIGNS, TECHNOLOGY AND TEST
PROGRAMS; OR (ii) ANY OF THE PROBED WAFERS THAT HAVE BEEN REPAIRED OR ALTERED,
EXCEPT AS AUTHORIZED BY THE JOINT VENTURE COMPANY, OR WHICH ARE SUBJECTED TO
MISUSE, NEGLIGENCE, ACCIDENT OR ABUSE.
ARTICLE 7
CONFIDENTIALITY; OWNERSHIP
7.1    Protection and Use of Confidential Information. All information provided,
disclosed or obtained in the performance of any of the Parties' activities under
this Agreement shall be subject to all applicable provisions of the
Confidentiality Agreement. Furthermore, the terms and conditions of this
Agreement shall be considered “Confidential Information” under the
Confidentiality Agreement for which each Party is considered a “Receiving Party”
under such agreement. To the extent there is a conflict between this Agreement
and the Confidentiality Agreement, the terms of this Agreement shall control.
7.2    Masks. Any masks produced pursuant to this Agreement will be based on
Product designs owned by Intel and shall be treated as Confidential Information
of Intel.
7.3    Intellectual Property Ownership. Ownership of any intellectual property
developed by the Joint Venture Company will be governed by the Technology
License Agreement, Product Designs Development Agreement or the Designated
Technology Joint Development Program Agreement.

10
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




ARTICLE 8
INDEMNIFICATION
8.1    Mutual General Indemnity. Subject to Article 9, each Indemnifying Party
shall indemnify, defend and hold harmless the other Indemnified Parties from and
against any and all Indemnified Losses based on or attributable to any Third
Party Claim or threatened Third Party Claim arising under this Agreement and as
a result of the negligence, gross negligence or willful misconduct of the
Indemnifying Party or any of its respective officers, directors, employees,
agents or subcontractors. Notwithstanding the foregoing, this Section 8.1 shall
not apply to any claims or losses based on or attributable to intellectual
property infringement.
8.2    Indemnification Procedures.
(a)    General Procedures. Promptly after the receipt by any Indemnified Party
of a notice of any Third Party Claim that an Indemnified Party seeks to be
indemnified under this Agreement, such. Indemnified Party shall give written
notice of such Third Party Claim to the Indemnifying Party, stating in
reasonable detail the nature and basis of each allegation made in the Third
Party Claim and the amount of potential Indemnified Losses with respect to each
allegation, to the extent known, along with copies of the relevant documents
received by the Indemnified Party evidencing the Third Party Claim and the basis
for indemnification sought. Failure of the Indemnified Party to give such notice
shall not relieve the Indemnifying Party from liability on account of this
indemnification, except if and only to the extent that the Indemnifying Party is
actually prejudiced by such failure or delay. Thereafter, the Indemnified Party
shall deliver to the Indemnifying Party, promptly after the Indemnified Party's
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim. The
Indemnifying Party shall have the right to assume the defense of the Indemnified
Party with respect to such Third Party Claim upon written notice to the
Indemnified Party delivered within thirty (30) days after receipt of the
particular notice from the Indemnified Party. So long as the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance herewith and
notified the Indemnified Party in writing thereof; (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, it being understood that the Indemnifying
Party shall pay all reasonable costs and expenses of counsel for the Indemnified
Party after such time as the Indemnified Party has notified the Indemnifying
Party of such Third Party Claim and prior to such time as the Indemnifying Party
has notified the Indemnified Party that it has assumed the defense of such Third
Party Claim, (ii) the Indemnified Party shall not file any papers or, other than
in connection with a settlement of the Third Party Claim, consent to the entry
of any judgment without the prior written consent of the Indemnifying Party (not
to be unreasonably withheld, conditioned or delayed) and (iii) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim (other than a judgment or settlement that
is solely for money damages and is accompanied by a release of all indemnifiable
claims against the Indemnified Party) without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed).
Whether or not the Indemnifying Party shall have assumed the defense of the
Indemnified Party for a Third Party Claim, such Indemnifying Party shall not be
obligated to indemnify and hold harmless the Indemnified Party hereunder for any
consent to the entry of judgment or settlement entered into with respect to such
Third Party Claim without the Indemnifying Party's prior

11
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
(b)    Equitable Remedies. In the case of any Third Party Claim where the
Indemnifying Party reasonably believes that it would be appropriate to settle
such Third Party Claim using equitable remedies (i.e., remedies involving the
future activity and conduct of the Joint Venture Company), the Indemnifying
Party and the Indemnified Party shall work together in good faith to agree to a
settlement; provided, however, that no Party shall be under any obligation to
agree to any such settlement.
(c)    Treatment of Indemnification Payments; Insurance Recoveries. Any
indemnity payment under this Agreement shall be decreased by any amounts
actually recovered by the Indemnified Party under third party insurance policies
with respect to such Indemnified Losses (net of any premiums paid by such
Indemnified Party under the relevant insurance policy), each Party agreeing (i)
to use all reasonable efforts to recover all available insurance proceeds and
(ii) to the extent that any indemnity payment under this Agreement has been paid
by the Indemnifying Party to the Indemnified Party prior to the recovery by the
Indemnified Party of such insurance proceeds, the amount of such insurance
proceeds actually recovered by the Indemnified Party shall be promptly paid to
the Indemnifying Party.
(d)    Certain Additional Procedures. The Indemnified Party shall cooperate and
assist the Indemnifying Party in determining the validity of any Third Party
Claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. The Indemnified Party shall cooperate in the defense by the
Indemnifying Party of each Third Party Claim (and the Indemnified Party and the
Indemnifying Party agree with respect to all such Third Party Claims that a
common interest privilege agreement exists between them), including, (i)
permitting the Indemnifying Party to discuss the Third Party Claim with such
officers, employees, consultants and representatives of the Indemnified Party as
the Indemnifying Party reasonably requests, (ii) providing to the Indemnifying
Party copies of documents and samples of products as the Indemnifying Party
reasonably requests in connection with defending such Third Party Claim, (iii)
preserving all properties, books, records, papers, documents, plans, drawings,
electronic mail and databases of the Joint Venture Company and relating to
matters pertinent to the conduct of the Joint Venture Company under the
Indemnified Party's custody or control in accordance with such Party's corporate
documents retention policies, or longer to the extent reasonably requested by
the Indemnifying Party, (iv) notifying the Indemnifying Party promptly of
receipt by the Indemnified Party of any subpoena or other third party request
for documents or interviews and testimony, (v) providing to the Indemnifying
Party copies of any documents produced by the Indemnified Party in response to
or compliance with any subpoena or other third party request for documents; and
(vi) except to the extent inconsistent with the Indemnified Party's obligations
under applicable law and except to the extent that to do so would subject the
Indemnified Party or its employees, agents or representatives to criminal or
civil sanctions, unless ordered by a court to do otherwise, not producing
documents to a third party until the Indemnifying Party has been provided a
reasonable opportunity to review, copy and assert privileges covering such
documents.

12
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




ARTICLE 9
LIMITATION OF LIABILITY
9.1    Damages Limitation. SUBJECT TO SECTION 9.4, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR
OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER SUCH DAMAGES ARE BASED ON BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF LIABILITY, AND EVEN IF
A PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
9.2    THE PARTIES AGREE THAT TO THE EXTENT A CLAIM ARISES UNDER THIS AGREEMENT,
THE CLAIM SHALL BE BROUGHT UNDER THIS AGREEMENT.
9.3    Damages Cap. SUBJECT TO SECTION 9.4, IF EITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR ANY MATTER ARISING FROM THIS AGREEMENT, WHETHER BASED UPON
AN ACTION OR CLAIM IN CONTRACT, WARRANTY, EQUITY, NEGLIGENCE, INTENDED CONDUCT
OR OTHERWISE (INCLUDING ANY ACTION OR CLAIM ARISING FROM AN ACT OR OMISSION,
NEGLIGENT OR OTHERWISE, OF THE LIABLE PARTY), THE AMOUNT OF DAMAGES RECOVERABLE
AGAINST THE LIABLE PARTY WITH RESPECT TO ANY BREACH, PERFORMANCE,
NONPERFORMANCE, ACT OR OMISSION HEREUNDER WILL NOT EXCEED THE LESSER OF THE
ACTUAL DAMAGES ALLOWED HEREUNDER; OR (i) IN THE CASE OF THE JOINT VENTURE
COMPANY BRINGING A CLAIM, TEN MILLION DOLLARS ($10,000,000) PER CLAIM OR SERIES
OF RELATED CLAIMS ARISING FROM THE SAME CAUSE; OR (ii) IN THE CASE OF INTEL
BRINGING A CLAIM: (a) RELATING TO PROBED WAFERS THAT ARE NOT UNIQUE PRODUCTS
SOLD BY THE JOINT VENTURE COMPANY TO BOTH MEMBERS, TEN MILLION DOLLARS
($10,000,000) PER CLAIM OR SERIES OF RELATED CLAIMS ARISING FROM THE SAME CAUSE;
OR (b) RELATING TO UNIQUE PRODUCTS, THE AMOUNT OF DAMAGES, IF ANY, ACTUALLY
RECOVERED BY THE JOINT VENTURE COMPANY FROM ANY THIRD PARTY RELATING TO INTEL'S
CLAIM OR SERIES OF RELATED CLAIMS ARISING FROM THE SAME CAUSE.
9.4    Exclusions and Mitigation. Sections 9.1 and 9.3 will not apply to either
Party's breach of Article 7. Section 9.3 will not apply to Intel's failure to
meet either an Underloading charge under Section 4.1 or a payment obligation
which is due and payable under this Agreement. Each Party shall have a duty to
use commercially reasonable efforts to mitigate damages for which the other
Party is responsible.
9.5    Losses. Except as provided under Section 8.1, the Joint Venture Company
and Intel each shall be responsible for Losses to their respective tangible
personal or real property (whether owned or leased), and each Party agrees to
look only to their own insurance arrangements with respect to such damages. The
Joint Venture Company and Intel waive all rights to recover against each other,
including each Party's insurers' subrogation rights, if any, for any loss or
damage to their respective tangible personal property or real property (whether
owned or leased) from any cause covered by insurance maintained by each of them,
including

13
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




their respective deductibles or self-insured retentions. Notwithstanding the
foregoing, in the event of a loss hereunder involving a property, transit or
crime event or occurrence that: (i) is insured under Intel's insurance policies;
(ii) a single insurance deductible applies; and (iii) the loss event or
occurrence affects the insured ownership or insured legal interests of both
Parties, then the Parties shall share the cost of the deductible in proportion
to each Party's insured ownership or legal interests in relative proportion to
the total insured ownership or legal interests of the Parties.
ARTICLE 10
TERM AND TERMINATION;


10.1    Term. The term of this Agreement commenced on January 6, 2006 and
continues in effect until the first to occur of (a) the Liquidation Date, (b) a
Minority Closing, (c) an Intel Put Option Closing, and (d) a Micron Call Option
Closing, unless terminated sooner solely by mutual agreement (such period of
time, the “Term”).
10.2    Termination. This Agreement may not be terminated for any reason,
including breach by a Party, before termination pursuant to Section 10.1.
10.3    Masks. On the Liquidation Date, the Joint Venture Company shall
immediately transfer possession of production masks possessed by it to Intel,
unless Micron acquires the Joint Venture Company's assets pursuant to Section
14.3 of the LLC Operating Agreement.
10.4    Survival. Termination of this Agreement shall not affect any of the
Parties' respective rights accrued or obligations owed before termination,
including any rights or obligations of the Parties in respect of any accepted
Purchase Orders existing at the time of termination. In addition, the following
shall survive termination of this Agreement for any reason: Sections 2.12, 6.2
and 6.5, and Articles 4 (other than Sections 4.1 and 4.2), 7, 8, 9, 10 and 11.
ARTICLE 11
MISCELLANEOUS
11.1    Force Majeure Events. The Parties shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by a Force
Majeure Event. A Force Majeure Event shall operate to excuse a failure to
perform an obligation hereunder only for the period of time during which the
Force Majeure Event renders performance impossible or infeasible and only if the
Party asserting Force Majeure as an excuse for its failure to perform has
provided written notice to the other Party specifying the obligation to be
excused and describing the events or conditions constituting the Force Majeure
Event. As used herein, “Force Majeure Event” means the occurrence of an event or
circumstance beyond the reasonable control of the party failing to perform,
including, without limitation, (a) explosions, fires, flood, earthquakes,
catastrophic weather conditions, or other elements of nature or acts of God; (b)
acts of war (declared or undeclared), acts of terrorism, insurrection, riots,
civil disorders, rebellion or sabotage; (c) acts of federal, state, local or
foreign governmental authorities or courts; (d) labor disputes, lockouts,
strikes or other industrial action, whether direct

14
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




or indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party's nonperformance hereunder.
11.2    Specific Performance. The Parties agree that irreparable damage will
result if this Agreement is not performed in accordance with its terms, and the
Parties agree that any damages available at law for a breach of this Agreement
would not be an adequate remedy. Therefore, the provisions hereof and the
obligations of the Parties hereunder shall be enforceable in a court of equity,
or other tribunal with jurisdiction, by a decree of specific performance, and
appropriate preliminary or permanent injunctive relief may be applied for and
granted in connection therewith. Such remedies and all other remedies provided
for in this Agreement shall, however, be cumulative and not exclusive and shall
be in addition to any other remedies that a Party may have under this Agreement.
11.3    Assignment. This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of each Party hereto. Neither
this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party in whole or in part to any other Person, other than a
Wholly-Owned Subsidiary of such Party, without the prior written consent of the
non-assigning Party. Any purported assignment in violation of the provisions of
this Section shall be null and void and have no effect.
11.4    Compliance with Laws and Regulations. Each of the Parties shall comply
with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of a Party's rights hereunder.
11.5    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, (c) the expiration of five (5)
Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid, or (d) delivery in person, addressed at the
following addresses (or at such other address for a party as shall be specified
by like notice):
In the case of the IM Flash Technologies, LLC:
****
****
Attention: ****
Facsimile Number: ****


With a mandatory copy to:
Micron Technology, Inc.
****
****
Attention: ****
Facsimile Number: ****



15
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




In the case of Intel:
Intel Corporation
****
****
Attention: ****
Facsimile Number: ****


Either Party may change its address for notices upon giving ten (10) days
written notice of such change to the other Party in the manner provided above.
11.6    Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party's right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
11.7    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
11.8    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
11.9    Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the Parties to this
Agreement.
11.10    Entire Agreement. This Agreement and the applicable provisions of the
Confidentiality Agreement and the **** Agreement, which are incorporated herein
and made a part hereof, together with the Exhibits and Schedules hereto and the
agreements and instruments expressly provided for herein, constitute the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral and written, between the
Parties hereto with respect to the subject matter hereof.
11.11    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.

16
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




11.12    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court located in Delaware
and each of the Parties to this Agreement hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.
11.13    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
11.14    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
11.15    Insurance. Without limiting or qualifying the Joint Venture Company's
liabilities, obligations, or indemnities otherwise assumed by the Joint Venture
Company pursuant to this Agreement, the Joint Venture Company shall maintain
with companies acceptable to Intel:
(a)    Commercial General Liability with limits of liability not less than ****
per occurrence and including liability coverage for bodily injury or property
damage (1) assumed in a contract or agreement pertaining to The Joint Venture
Company's business and (2) arising out of The Joint Venture Company's products,
Services, or work. The Joint Venture Company's insurance shall be primary with
respect to liabilities assumed by The Joint Venture Company in this Agreement to
the extent such liabilities are the subject of The Joint Venture Company's
insurance, and any applicable insurance maintained by Intel shall be excess and
non-contributing. The above coverage shall name Intel as additional insured as
respects The Joint Venture Company's work or services provided to or on behalf
of Intel.
(b)    Automobile Liability Insurance with limits of liability not less than
**** per accident for bodily injury or property damage.
(c)    Statutory Workers' Compensation coverage, including a Broad Form All
States Endorsement in the amount required by law, and Employers' Liability
Insurance in the amount of **** per occurrence. Such insurance shall include
mutual insurer's waiver of subrogation.
[Signature page follows]

17
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------














IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.
INTEL CORPORATION




By: /s/ Brian Krzanich____________________
Brian Krzanich
Senior Vice President, Chief Operating Officer


IM FLASH TECHNOLOGIES, LLC




By: /s/ Rodney Morgan___________________
Rodney Morgan
Co-Executive Officer




By: /s/ Keyvan Esfarjani__________________
Keyvan Esfarjani
Co-Executive Officer





THIS IS THE SIGNATURE PAGE FOR THE
AMENDED AND RESTATED SUPPLY AGREEMENT
ENTERED INTO BY AND BETWEEN
INTEL CORPORATION AND IM FLASH TECHNOLOGIES, LLC





18
Intel Supply Agreement
101243723.3



--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, including through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“Approved Business Plan” shall have the meaning set forth in the LLC Operating
Agreement.
“Business Continuity Plan” shall have the meaning set forth in Section 2.10.
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Applicable Law to be closed.
“Capacity” means the rate of output (defined in terms of units per time period),
at a particular point in time, at which the Lehi Fab (or a third party on the
Joint Venture Company's behalf) is capable of producing such units.
“Confidential Information” shall have the meaning set forth in Section 7.1.
“Confidentiality Agreement” means that certain Second Amended and Restated
Mutual Confidentiality Agreement by and among the Joint Venture Company, Intel,
Micron, Intel Technology Asia Pte Ltd, Micron Semiconductor Asia Pte. Ltd., and
IM Flash Singapore, LLC, dated as of the Effective Date, as amended.
“Cycle-Time” means the time required to process a unit through the manufacturing
process.
“Demand Forecast” shall have the meaning set forth in Section 3.1(a).
“Designated Technology Devices” shall have the meaning set forth in the
Designated Technology Joint Development Program Agreement.
“Designated Technology Joint Development Program Agreement” means that certain
Designated Technology Joint Development Program Agreement by and between Intel
and Micron dated as of February 27, 2012, as amended.
“Designated Technology Products” means any Designated Technology Wafer or
Designated Technology Device.

A -1
Intel Supply Agreement
101243723.3

--------------------------------------------------------------------------------




“Designated Technology Wafer” means a Prime Wafer that has been processed to the
point of containing Designated Technology Devices organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor die.
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
“Excursion” means an occurrence during production that is outside normal
historical behavior as established by both Parties in writing in the applicable
Specifications which may impact performance, Quality and Reliability, or
customer delivery commitments for Probed Wafers.
“Fiscal Quarter” means any of the four financial accounting quarters within the
Joint Venture Company's Fiscal Year.
“Fiscal Month” means any of the twelve financial accounting months within the
Joint Venture Company's Fiscal Year.
“Fiscal Year” means the fiscal year of the Joint Venture Company for financial
accounting purposes.
“Flash Memory Integrated Circuit” means a non-volatile memory integrated circuit
that contains memory cells that are electrically programmable and electrically
erasable whereby the memory cells consist of one or more transistors that have a
floating gate, charge-trapping regions or any other functionally equivalent
structure utilizing one or more different charge levels (including binary or
multi-level cell structures) with or without any on-chip control, I/O and other
support circuitry.
“Force Majeure Event” shall have the meaning set forth in Section 11.1.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.
“Hazardous Materials” means dangerous goods, chemicals, contaminants,
substances, pollutants or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations and
standards.
“Indemnified Party” shall mean any of the following to the extent entitled to
seek indemnification under this Agreement: Intel, the Joint Venture Company, and
their respective Affiliates, officers, directors, employees, agents, assigns and
successors.
“Indemnified Losses” shall mean all direct, out-of-pocket liabilities; damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys' fees and consultants' fees, and all damages,
fines, penalties and judgments awarded or

A -2
Intel Supply Agreement
101243723.3

--------------------------------------------------------------------------------




entered against an Indemnified Party, but specifically excluding any special,
consequential or other types of indirect damages.
“Indemnifying Party” shall mean the Party owing a duty of indemnification to an
Indemnified Party with respect to a particular Third Party Claim.
“Intel” shall have the meaning set forth in the preamble to this Agreement.
“Intel Put Option Closing” shall have the meaning set forth in the LLC Operating
Agreement.
“Joint Development Program Agreements” means the NAND Joint Development Program
Agreement and the Designated Technology Joint Development Program Agreement.
“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.
“Joint Venture Documents” shall have the meaning set forth in the Master
Agreement.
“Lehi Fab” shall have the meaning set forth in the LLC Operating Agreement.
“LLC Operating Agreement” means that Second Amended and Restated Limited
Liability Company Operating Agreement of IM Flash Technologies, LLC between,
Intel and Micron dated as of the Effective Date, as amended.
“Liquidation Date” shall have the meaning set forth in the LLC Operating
Agreement.
“Losses” shall mean, collectively, any and all insurable liabilities, damages,
losses, costs and expenses (including reasonable attorneys' and consultants'
fees and expenses).
“Manufacturing Committee” shall have the meaning set forth in the LLC Operating
Agreement.
“Master Agreement” shall mean that certain 2012 Master Agreement, dated as of
February 27, 2012, by and among Intel, Intel Technology Asia Pte Ltd, Micron,
Micron Semiconductor Asia Pte. Ltd., the Joint Venture Company, and IM Flash
Singapore, LLP, as amended.
“Members” means Micron and Intel.
“Micron” means Micron Technology, Inc., a Delaware Corporation.
“Micron Call Option Closing” shall have the meaning set forth in the LLC
Operating Agreement.
“Minority Closing” shall have the meaning set forth in the LLC Operating
Agreement.
“Modified GAAP” means GAAP, except that: (i) stock-related expenses (including
stock options, restricted stock, stock appreciation rights, restricted stock
units, stock purchase

A -3
Intel Supply Agreement
101243723.3

--------------------------------------------------------------------------------




programs or any award based on equity of the Members) associated with the
seconded individuals to the Joint Venture Company will not be recorded or
disclosed in the financial statements of the Joint Venture Company; and (ii) the
value of any asset contributed or otherwise transferred to the Joint Venture
Company from the Members shall be the value as agreed upon by the Members at the
time of the contribution or transfer, as applicable, and, if such asset is to be
depreciated or amortized under GAAP, the useful life and method of depreciation
or amortization for such assets shall be determined by applying the accounting
policies used by the Joint Venture Company for like assets. The value of the
Lehi Property (as defined in the LLC Operating Agreement) shall be ****.
“NAND Flash Memory Die” means a discrete integrated circuit die, wherein such
die includes at least one NAND Flash Memory Integrated Circuit and such die is
designed, developed, marketed and used primarily as a non-volatile memory die.
“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit,
in the memory cells included in the Flash Memory Integrated Circuit are arranged
in groups of serially connected memory cells (each such group of serially
connected memory cells called a “string”) in which the drain of each memory cell
of a string (other than the first memory cell in the string) is connected in
series to the source of another memory cell in such string, the gate of each
memory cell in such string is directly accessible, and the drain of the
uppermost bit of such string is coupled to the bitline of the memory array.
“NAND Flash Memory Product” means any NAND Flash Memory Wafer or NAND Flash
Memory Die.
“NAND Flash Memory Wafer” means a Prime Wafer that has been processed to the
point of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor die.
“NAND Joint Development Program Agreement” means that certain Amended and
Restated Joint Development Program Agreement by and between Intel and Micron
dated as of the Effective Date, as amended.
“**** Agreement” means that **** among the Joint Venture Company, Micron and
Intel, dated June 20, 2011, as amended.
“Operating Plan” shall have the meaning set forth in the LLC Operating
Agreement.
“Original Supply Agreement” shall have the meaning set forth in the Recitals to
this Agreement.
“Party” and “Parties” shall have the meaning set forth in the Recitals to this
Agreement.
“Performance Criteria” means ****.
“Person” means any natural person and any corporation, firm, partnership, trust,
estate, limited liability company, or other entity resulting from any form of
association.

A -4
Intel Supply Agreement
101243723.3

--------------------------------------------------------------------------------




“Planning Forecast” shall have the meaning set forth in Section 3.1(b).
“Price” or “Pricing” means the calculation set forth on Schedule 4.8.
“Prime Wafer” means the raw silicon wafers required, on a product-by-product
basis, to manufacture Probed Wafers.
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits or Designated Technology Devices, the purpose of which test
is to determine how many and which of the die meet the applicable criteria for
such die set forth in the Specifications.
“Probed Wafer” means a Prime Wafer that has been processed to the point of
containing either NAND Flash Memory Integrated Circuits or Designated Technology
Devices organized in multiple semiconductor die (but before singulation of said
die into individual semiconductor dice) and that has undergone Probe Testing and
any other mutually agreed upon special processing or handling, and has a
functional die yield greater than **** percent (****%).
“Process Technology Node” means a process with a known feature size or number of
tiers or decks that is differentiated from another or others that have a
different feature size or number of tiers or decks that yields at least a ****
percent (****%) difference in **** relative to each other. For clarity, a
difference in the number of **** shall not be considered a different process
node for purposes of this definition of “Process Technology Node.”
“Product Designs Development Agreement” means that certain Amended and Restated
Product Designs Development Agreement by and between Micron and Intel dated as
of the Effective Date, as amended.
“Products” means a NAND Flash Memory Product or a Designated Technology Product.
“Proposed Loading Plan” shall have the meaning set forth in Section 3.1(c).
“Purchase Order” shall have the meaning set forth in Section 4.3.
“Quality and Reliability” means building and sustaining relationships which
assess, anticipate, and fulfill the quality and reliability standards as set
forth in the Specification or Operating Plan for Probed Wafers.
“Receiving Party” shall have the meaning set forth in Section 7.1.
“Recoverable Taxes” shall have the meaning set forth in Section 4.7(a).
“Secondary Silicon” shall mean a Prime Wafer that has been processed to the
point of containing either NAND Flash Memory Integrated Circuits or Designated
Technology Devices organized in multiple semiconductor die and that has
undergone Probe Testing that would otherwise constitute a Probed Wafer but for
failure to achieve the Specifications or the minimum die yield.

A -5
Intel Supply Agreement
101243723.3

--------------------------------------------------------------------------------




“Sharing Interest” shall have the meaning set forth in the LLC Operating
Agreement.
“Specifications” means those specifications used to describe, characterize, and
define the quality and performance of NAND Flash Memory Integrated Circuits or
Designated Technology Devices at Probe Testing, as such specifications may be
determined from time to time by the Joint Venture Company.
“Technology License Agreement” means that certain Amended and Restated
Technology License Agreement by and between Intel, Micron and the Joint Venture
Company dated as of the Effective Date, as amended.
“Term” shall have the meaning set forth in Section 10.1
“Third Party Claim” shall mean any claim, demand, action, suit or proceeding,
and any actual or threatened lawsuit, complaint, cross-complaint or
counter-complaint, arbitration or other legal or arbitral proceeding of any
nature, brought in any court, tribunal or judicial forum anywhere in the world,
regardless of the manner in which such proceeding is captioned or styled, by any
Person other than Intel, the Joint Venture Company and Affiliates of the
foregoing, against an Indemnified Party, in each case alleging entitlement to
any Indemnified Losses for which such Indemnified Party is entitled to
indemnification pursuant to this Agreement.
“Underloading” shall have the meaning set forth in Section 4.1.
“Unique Products” shall have the meaning set forth in the LLC Operating
Agreement.
“Wafer Start” shall mean the initiation of manufacturing services with respect
to a Prime Wafer.
“Warranty Notice Period” shall have the meaning set forth in Section 6.2.
“Wholly-Owned Subsidiary” shall have the meaning set forth in the LLC Operating
Agreement.
“WIP” means work in process, including prime and secondary wafers.
“Yield” means anticipated output of Probed Wafer from WIP at a particular point
in time, including line yield and die yield.




        



A -6
Intel Supply Agreement
101243723.3

--------------------------------------------------------------------------------




SCHEDULE 4.8
PRICE
****.
 





Intel Supply Agreement
101243723.3

